Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 1 of 14
 Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 2 of 14

                                                                         Service of Process
                                                                         Transmittal
                                                                         10/23/2020
                                                                         CT Log Number 538450444
TO:      Sue Carlson
         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403-2542

RE:      Process Served in Texas

FOR:     Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  NORMA LINDA CIENFUEGOS, Pltf. vs. TARGET CORPORATION, Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 2020DCL04809B
NATURE OF ACTION:                 Personal Injury - Slip/Trip and Fall
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Certified Mail on 10/23/2020 postmarked on 10/20/2020
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/23/2020, Expected Purge Date:
                                  10/28/2020

                                  Image SOP

                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / RS
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                       Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 3 of 14
                                                             PLACE STICKER AT TOP OF
                                                                                     ENVELOPE TO THE RIGHT
                                                              OF THE
                                                      .......... RETURN ADDRESS, FOLD AT DOTTED LINE
                                                                                                   7:7

                                                                       CERTIFI
                                                                                                                                                                   U.S. P<



                                                                                                                                                         I
PRESS FIRMLY TO SEAL                                                                                                                                               PM 21.-
                                                                                                                                                                   Emovv



                                                                I.I.
                                                           7020 0090 0000 4173 2461
                                                                                               1 Il                            1004
                                                                                                                                             •   75201
                                                                                                                                                                   78520
                                                                                                                                                                   OCT
                                                                                                                                                                   AMOU

                                                                                                                                                                    $
                                                                                                                                                                   R2304




im P
r                                   L SERVICE

                                                                                                       PRIORITY                                                  UNITED
                                                                                                                                                                POSTAL.

• PRIORITY®                                                                                             * MAIL*
                                                                                                       FROM:
                                                                                                                                                             VISIT US AT II
                                                                                                                                                             ORDER FREE SUPI




    MAIL                                                                                                                A.M.J. CIVIL PROCESS
                                                                                                                               ANTONIO HUIZAR JR.
                                                                                                                                                       SERVICE

                             4. •                                                                                                    P.O. Box 4534
                                                                                                                                Brownsville, Texas 78523



                      -
•Date of delivery specified*
•LISPS TRACKINGTm included to many major                                                                                         RETURN,RECETT
 international destinations.
                                                                                                                                   REQUESTED                        -
•Limited international insurance.
•Pick up available.*
                                                                                                                 TO:
•Order supplies online.*
                                                                                                               Corifsocultior,s1sitp.4- Re51,00„tti Aeje„,
•When used internationally,a customs
                                                                                                                                 C, pvt‘i-tobn
                                                                  To schedule free •
 declaration label may be required.                               Package Pickup, •
                                                                 Scan the'CS code.                            Crei Zr3Ori
                                                                                                                                Sirl      k4- (YZ
 * Domestic only

                                                                                                                    c eAkkas

 ,111111111111111101101111111111___
                                                               USPS.COM/PICKUP                         Label 228,March 2016           FOR DOMESTIC AND INTERNA1
             Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 4 of 14
                                CITATION - PERSONAL SERVICE - TRCP 99

                                       THE STATE OF TEXAS

                                           2020-DCL-04809-B

 Norma Linda Cienfuegos                                   §      IN THE 138TH DISTRICT COURT
 VS                                                       §      OF
 Target Corporation                                       §      CAMERON COUNTY, TEXAS

TO       Target Corporation
         May Be Served Through Its Registered Agent CT Corporation System
         1999 Bryan St Suite 900
         Dallas TX 75201-3136

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of 20 days after the date you were served this citation and
petition, a default judgment may be taken against you." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiffs Original Petition And
Request For Disclosure at or before 10:00 o'clock A.M. on the Monday next after the expiration of 20
days after the date of service of this citation before the Honorable 138th District Court of Cameron
County, at the Courthouse in said County in Brownsville, Texas. Said Plaintiffs Original Petition And
Request For Disclosure was filed in said court on October 07, 2020, in the above entitled cause.

2020-DCL-04809-B                                              Norma Linda Cienfuegos vs. Target Corporation

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiffs Original Petition
And Request For Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 8th day of
October, 2020.
                                   toomist pirt,14 _
ATTORNEY:                    ,`,‘-svtICT c'to,                      Elvira S. Ortiz
IGNACIO G. MARTINEZ ,? \'2,...."'" "'", Nt
                         4..%
                          - .    i
                                                p --,       .
                                                             :
                                                              (-t
                                                                 z.
                                                                    District Clerk of Cameron County
                                                                    974  E Harrison St.
24049105                -
                        -
956-542-2264                                                        Brownsville,  Texas      78520
                                                                                     Signed: 10/8/2020 2:03:56 PM
1205 N Expressway Sue A       (                              *I                                               tb
Brownsville TX 78520 "S
                        •::.-)? %                         1:    -. By:                         --0)144
                                                                                 J
                                                      /   "Sr
                             ,,,_ 0A ,.................. 44,        Sofia errera, Deputy Clerk
                                     iffliiii1000
                     Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 5 of 14

                           2020-DCL-04809-B                                  Norma Linda Cienfuegos vs. Target Corporation
                           138th District Court

                                                            RETURN OF SERVICE
       Executed when copy is delivered:
       This is a true copy of the original citation, was delivered to defendant                          , on the       day of
                                  , 20

                    NAME/ADDRESS FOR SERVICE                                                                        Officer
                                                                                                                County, TX


                                                                      By:                                           Deputy




                                                          OFFICERS RETURN

     Came to hand on the \-tt day of OCNIA50---- Z-07 0          .     , at 3:LX!. o'clock p ryi and Q...144AAAsv)    County, Texas,
     by delivering to each of the within named defendants in-per-sen, a true copy of this                  C.,
                                                                                                            (kv-i-i0A           with
     the date of delivery endorsed thereon, together with the accompanying copy of ther?las4KINinol 9444v. ami goottat
     the following times and places, to wit:                                                  cve -biS c(op.h.e.
     N AME-Wrap-- C.tiff'Oce-VerN                DATE/TIME       l i        'a°4 PLACE/COURSE/DISTANCE FROM COURTHOUSE
kopo       e-T Clro.Nion
                v        Sitks- CitrAL tio; lad kati.ci dela/ ikt6v4cclew,              I999 rRripet St SuCle 900)(04140 IIK ') 241 -
     And not executed as to the defendant(s),                       loao ooitu oc40 ems agum                                         3l.Ve
     The diligence used in finding said defendant(s) being:

       and the cause or failure to execute this process is:

       and the information received as to the whereabouts of said defendant(s) being:


       FEES:                                                                                                        Officcr
       SERVING PETITION/COPY $                                                             I                    County, TX
       TOTAL:                                                                                                            1 A-00.11 Serve--
                                                                      By:                      D    1A-Liat-       -Be '


                                                                                                   AFFIANT


            COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
       In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
       return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
       the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
       "My narriejs                                          , my date Qf birth is   /11         5—, my address is
                                                                     De 72sz
       I DECLARE UNDEZ PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
       EXECUTED in                County, State of      on the-re-:A.7A, ,
                                                                   day of   69C1.7                                      . 20 2 o   .

                    \V1k -2._        (2°1?-ti/ 1--
        ID Number/Expiration of Certification                         Declarant/Authorized Process Server
                                                               FILED - 10/7/2020 4:13 PM
Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD   Page 6 of/ 46982468
                                                       2020-DCL-04809   14
                                                               ELVIRA S. ORTIZ
                                                               Cameron County District Clerk
                                                               By Sofia Herrera Deputy Clerk

                                              2020-DCL-04809
                                  CAUSE NO.


  NORMA LINDA CIENFUEGOS                           IN THE COUNTY COURT
  Plaintiff
                                                      Cameron County - 138th District Court
                                                   NO.
  V.

  TARGET CORPORATION                               CAMERON COUNTY,TEXAS

                            RIGINAL PETITION AND REQUEST FOR DISCLOS1

  TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Norma Linda Cienfuegos hereinafter referred to as Plaintiff,

  complaining of and about Target Corporation, hereinafter referred to as Defendants,

  and for cause of action would respectfully show unto the Honorable Court the

 following:

                      DISCOVERY CONTROL PLAN LEVEL

         Pursuant to T.R.C.P. 190.4, these parties intend to conduct discovery in

  compliance with Level 2, and respectfully requests this Court to enter a docket

  control order in this matter.

                                  PARTIES AND SERVICE

         Plaintiff Norma Linda Cienfuegos a natural person and a resident of

  Cameron, County, Texas.

         Defendant Target Corporation is a corporation authorized to and engaging

  in business in Texas with its main Address being 1000 Nicollet Mall TPN 0945

  Minneapolis, MN 55403. Target Corporation may be served with process through its

  registered agent, C T Corporation System, 1999 Bryan St, Suite 900 Dallas, TX

  75201-3136.
Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 7 of 14




                             JURISDICTION AND VENUE

           The subject matter in controversy is within the jurisdictional limits of this
  court.

           Plaintiff seek:

           a.     Only monetary relief of $250,001.00 or less, including damages of any
                  kind; penalties, costs, expenses, pre-judgment interest, and attorney
                  fees.

           This court has jurisdiction over the parties because Defendant is authorized

 to and conducts business in the State of Texas.

           Venue in Cameron County is proper in this cause under Section 15.002(a)(1)

  of the Texas Civil Practice and Remedies Code because all or a substantial part of the

 events or omissions giving rise to this lawsuit occurred in this county.

                                       FACTS

           On or about October 7, 2018 Defendant is the owner in possession of the

 store front location Target, in Brownsville, Cameron County, Texas.

           On or about October 7, 2018, Plaintiff Norma Linda Cienfuegos was a client at

 the Target located 301 Morrison Rd, Brownsville, Cameron County, Texas.

           PLAINTIFF, Norma Linda Cienfuegos was walking the premises of Target

  when client tripped on an item thrown on the floor. Mrs. Cienfuegos incident was so

 sudden she was unable to identify the object. Plaintiff, Norma Linda Cienfuegos fell

 faced forward causing her to suffer injuries to her face, breaking four upper teeth, as

 well as breaking her right and left arm, collar bone, and severe bruising to her toe.
Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 8 of 14



                    PREMISES LIABILITY NEGLIGENCE

       Plaintiff has a premises liability cause of action against Defendant because

 she meets the following elements:

        1)    Plaintiff was an invitee of the premises as a customer/client at the
              Defendant's place of service located at 301 Morrison Rd, Brownsville,
              Cameron County, Texas.

       2)     Defendant was the owner, occupier, controller, or possessor of the
              premises because Defendant controlled and supervised the premises
              on which the accident occurred; and

       3)     Plaintiff entered Defendant's premises in response to Defendant's
              invitation and for their mutual benefit. Accordingly, Plaintiff was an
              invitee.

       4)     Plaintiff's injuries and damages were caused by the conditions of the
              premises that posed an unreasonable risk of harm. Defendant's knew
              or should reasonably should have known the danger posed by the
              conditions of the premises.

       5)     Defendant had a duty to use ordinary care to ensure that Defendant's
              employees, agents or invitees did not present a danger to Plaintiff.
              This duty includes the duty to train its employees to assure that
              Defendant's patrons are safe and out of harm's way; the duty to
              exercise a degree of care to avoid harm to others under the
              circumstances. This includes the duty to inspect and the duty to warm
              or to cure. Defendant has a reasonable amount of time to identify and
              cure the condition before Plaintiff had tripped on Defendant's
              premises. Defendant breached the duty of ordinary care by failing to
              inspect the premises, warn of the dangers present and repair the
              premises, or remedy the dangerous conditions before Plaintiff was
              injured. At all material times Defendant, its agents, servants, or
              employees, breached its duty owed to Plaintiff by negligently
              maintaining its premises or remedy the condition that injured
              Plaintiff.
Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 9 of 14




                                 NEGLIGENCE

        Plaintiff has a negligence cause of action against Defendant because she

  meets the following required elements:

        a.     Defendant owed a legal duty to Plaintiff;
        b.    Defendant's employees, agents and representatives breached that
              duty; and
        c.    The breach proximately caused Plaintiff's injuries.
        d.    Defendant negligently and carelessly caused an unreasonable
               dangerous condition;
        e.     Defendant negligently and carelessly maintaining its walkways;
        f.    Defendant negligently and carelessly violated its own company
               policies and employee training;
        g.    Defendant negligently and carelessly allowed the display of materials
              to be left unsecured on the walking path;
        h.    Defendant negligently and carelessly allowed to properly inspect and
               maintain its premises to identify the unreasonable dangerous
              condition before the Plaintiff tripped.
        i.    Defendant negligently and carelessly failed to take appropriate,
              corrective, or remedial action to prevent the unreasonably dangerous
              condition
        j.    Defendant negligently and carelessly failed to place cones, signs, or
              otherwise warn or advise the Plaintiff of the unreasonably dangerous
              condition on the walking path; and
        k.    Was otherwise negligent at the time and place complained of.

        At all material times, Defendant knew or, in the exercise of reasonable care,
 should have known of the unreasonably dangerous and hazardous condition on its
 premises and/or the condition had existed for a sufficient length of time so that the
 Defendant knew or should have known of the condition and could have easily
 remedied the condition.
        Given the nature and extent, Defendant allowed the unreasonably dangerous
 condition to remain in a high traffic area, and with knowledge of the foreseeable and
 likely injury to customers. Defendant's negligence amounted to recklessness and
    Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 10 of 14



       indifference to the rights and safety of the public. Defendant's acts or omissions, or
       therefore, not only negligent, but grossly negligent.
              As a direct and proximately result of the negligence and gross negligence of
      the Defendant, as alleged, Plaintiff tripped and fell and was caused to suffer bodily
       injuries and resulted in pain and suffering, disability, disfigurement, mental anguish,
       physical impairment, loss of capacity for the employment of life, and aggravations.
       These losses are either permanent or continuing in nature, and the Plaintiff will
      suffer such losses in the future. Further, Plaintiff will require future medical care
      and treatment as a result of Defendant's negligence.
              Under the theory of respondeat superior, the above acts, errors and omissions
       of the Defendant and those of its agents, servants and employees constituted
       negligence and gross negligence. At all relevant times, Defendant's agents, servants
       and employees were acting in the course and scope of their employment with
       Defendant. Such negligence and gross negligence caused Plaintiff to sustain injuries
      and damages for which she now sues.
              Defendant's breach of its duties proximately caused Mr. Smith to trip and fall,
      resulting in Plaintiff suffering injuries and damages.


                                             ASSAULT

      Plaintiff alleges and incorporates by reference the preceding paragraphs for all

purposes the same as if set forth herein verbatim.

                                    DAMAGES FOR PLAINTIFF

              As a result of Defendant's negligence, Plaintiff Norma Lunda Cienfuegos has

      sustained and in reasonable probability, will sustain in the future the following

      damages that exceed the minimum jurisdictional limits of the court:

              a.     Pain and suffering in the past and that in reasonable probability will
                     be sustained in the future;

              b.     Mental anguish in the past and in reasonable probability will be
                     sustained in the future;
Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 11 of 14




         c.      Reasonable and necessary medical expenses in the past and that in
                 reasonable probability will be sustained in the future; and

         d.      Loss of enjoyment of life in the past and that in reasonable probability
                 will be sustained in the future.


         e.      Physical impairment in the past and future.


         f.      Medical expenses that in reasonable probability will be incurred in
                 the future.



                                RESERVATION OF RIGHTS

         Plaintiff reserves the right to prove the amount of damages at trial. Plaintiff

  also reserves the right to amend this petition to add additional counts as further

  discovery is completed and as her investigation continues.

                            CONDITIONS PRECEDENT

         Pursuant to Rule 154 of the Texas Rules of Civil Procedure, all conditions

  precedent to Plaintiff's right to recover herein and to Defendant's liability have been

  performed or has occurred.

                                  JURY DEMAND

         Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Plaintiff requ
                                                                                  .ests

  a trial by Jury. Simultaneously with the filing of Plaintiff's Original Petition, a jury

  fee was paid on behalf of Plaintiff.
Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 12 of 14



                              REQUEST FOR DISCLOSURE

         Pursuant to Rule 1942, Plaintiff propounds Request for Disclosure to

  Defendant herein. You are requested to disclose, within fifty (50) days of service of

  this Request for Disclosure the information or material as outlined in Rule 194.2.

                                         PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully request that

  the Defendant be cited to appear and answer herein, and that upon a final hearing of

  the case, judgment be entered for the Plaintiff against Defendant for damages as

  hereinabove set out in amounts to exceed those hereinbefore pled; for pre-judgment

  and post-judgment interest as allowed by law, for all costs of court and such other

  and further relief both general and special, at law or in equity, to which Plaintiff may

  be justly entitled.

                               Respectfully submitted,

                               The Law Office of Ignacio G. Martinez
                               1205 N. Expressway, Suite A
                               Brownsville, Texas 78520
                              (956)542-2264(Telephone)
                              (956) 269-9007(Facsimile)
                               ignacio@martinezlegal.com
                               nora@martinezlegal.com
                               michelle@martinezlegal.com

                                /o/f
                                   rute&           9SAYgley
                               BY:
                                      IGNACIO G. MARTINEZ
                                      STATE BAR NO. 24049105
                                      ATTORNEY FOR PLAINTIFF

                 PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
      Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD FILED
                                                                  Page   13 of 141:38 PM
                                                                      - 11/17/2020
                                                                                2020-DCL-04809 / 48172591
                                                                                ELVIRA S. ORTIZ
                                                                                Cameron County District Clerk
                                                                                By Adriana Munoz Deputy Clerk
(2020-175)


                                  CAUSE NO. 2020-DCL–04809

NORMA LINDA CIENFUEGOS                            §            IN THE DISTRICT COURT
                                                  §
VS.                                               §            138TH JUDICIAL DISTRICT
                                                  §
TARGET CORPORATION                                §            CAMERON COUNTY, TEXAS


                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant, TARGET CORPORATION, and hereby makes and files this its

Original Answer to Plaintiff’s Original Petition, and in support hereof would show the Court as

follows:

                                                  I.

                                        GENERAL DENIAL

        Defendant denies each and every, all and singular, the allegations in Plaintiff’s Original

Petition, and says that they are not true, in whole or in part, and demands strict proof thereof on the

trial of this cause.

        WHEREFORE, PREMISES CONSIDERED, Defendant TARGET CORPORATION,

respectfully prays that Plaintiff take nothing from this Defendant and that the Court enter a judgment

dismissing all claims against this Defendant with prejudice and awarding all costs of court and

expenses incurred herein, and for such other and further relief, at law and in equity, general or

special, to which this Defendant might show itself to be justly entitled to receive.
    Case 1:20-cv-00192 Document 1-1 Filed on 11/17/20 in TXSD Page 14 of 14




                                                Respectfully submitted,

                                                HODGE & JAMES, L.L.P.
                                                Attorneys at Law
                                                P.O. Box 534329 (78553)
                                                1617 E. Tyler Ave., Suite A
                                                Harlingen, Texas 78550
                                                Telephone: (956) 425-7400
                                                Facsimile: (956) 425-7707



                                                /s/ Anthony B. James
                                                Anthony B. James
                                                State Bar No. 10537300
                                                Email: ajames@hodgejames.com

                                                Attorneys for Defendant


                                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing, Defendant’s Original
Answer, has been served on the 17th day of November, 2020, to all attorneys of record electronic
mail as follows:

        Email: ignacio@martinezlegal.com
        Email: nora@martinezlegal.com
        Email: michelle@martinezlegal.com
        Ignacio G. Martinez
        The Law Office of Ignacio G. Martinez
        1205 N. Expressway, Suite A
        Brownsville, Texas 78520

                Attorney for Plaintiff


                                                /s/ Anthony B. James
                                                Anthony B. James




Defendant’s Original Answer /2020-175                                                         Page 2
